Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 7 July 1791
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello July 7. 1791.

Your letter of June 23. arrived at Monticello on the 4. of July and made us happy by mentioning the beneficial effects of your journey. We take the first opportunity to inform you that we are in good health ourselves.
In a late letter you desire us to let you know our success with the seeds you sent from Philadelphia. The Sugar maple has failed entirely, a few plants only having appeared which perished allmost immediately. The yellow rice failed allso from the badness of the seed, but the dark colored came up tolerably well and the plants are thriving. The first kind was transmitted to Colo. Lewis on your account by a Gentleman in Jamaica, the 2d. you left in one of the Niches in the parlour here. For both of these and the maple we preferred the flat ground below the park on the little stream which  passes thro’ it, being the natural situation of the latter, and more suitable to the former than the garden.
The Pacans have not appeared as yet. Thinking that they would not bear transplantation I took the liberty to place them partly on each side of the new way leading from the Gate to the house and partly in the Garden. Several of those in the garden were destroyed unluckily by the Hogs before it was inclosed. I am ashamed to say that we will scarcely have a double quantity of the White Wheat. Colo. Lewis desired that a part of it might be intrusted to him and as there was then no prospect of the garden being inclosed in time to sow it, I reserved a few grains only, which were put into the ground in February. From the difficulty the hogs met with in taking up such small seeds a few escaped, which produced a good crop, the greater part of that again in spite of all our attention has been destroyed by the fowls. Colo. Lewis laid his part by, during the frost and unluckily forgot it. There is sufficient however to establish it in two years with proper care. You have not been more fortunate in your attempt to render the Shepherds dog common in America. We have had seven of pure blood, five of which perished by a distemper which has allmost rendered any regulation of the Virginia Assembly with respect to Dogs unnecessary; one by accident and one, fortunately a male, has arrived at considerable size. A Spurious brood of Six has been more fortunate and is not disregarded, as perhaps the animals may have some value with you.
I am informed by Colo. Lewis that all the Tobacco except 5 or 6 Hhds. which have not yet gone down the river from Lynchburg, has been shiped by Mr. Hylton for Philadelphia. The crop at Poplar Forest a fortnight ago was promising and the Wheat which before this is all secured, is uncommonly fine. The Wheat throughout the country is of a superior quality this year and the whole quantity produced is supposed to be at least ½ greater than the most favorable year has ever given. ⅞Dollar is the price at present of the Wheat of the last crop in Richmond. ⅚ has been offered for the new.—Colo. Lewis supposes that there are at least 3000 bushels here and at Shadwell.
Mr. Henderson has been offered 1400£. Virginia money for his Mill and it is generally supposed that he may get 2000 for it. He refused peremptorily the first offer. I am informed that Mr. George Dyvers is one of a company which wishes to purchase it and carry on the manufacture of flour on an extensive scale by a joint Stock. The situation has shewn its advantages this Summer when allmost all the mills in the country have stoped.

This is the first summer day we have had this month. The weather has been cold enough to render fires comfortable. The following is an extract from my Diary.


July
 Sun rise.
 2 o clock.
 
Sun set.


 
B.
 T.


 
 


1.
 29.1.
63. f.
 — 29.1.
67. f.
 — 29.1.
63. f. a. r.


2.
 29.2.
59. c.
 — 29.2½.
61. f.
 — 29.3.
62. f.


3.
 29.3⅔
55. f.
 — 29.4
61. f.
 — 29.4.
61. f.


4.
 29.4.
55. f.
 — 29.4.
60. f.
 — 29.4.
60. c.


5.
 29.3½
56. c.
 — 29.3.
59. c.
 — 29.3.
55. r.


6.
 29.2⅓
52. c.
 — 29.2 ½
60. c.
 — 29.2½
60. f.


7.
 29.2½
60. f.
 — 29.2½
65. f.
 —



I am Dear Sir Your most obedt. & affectionate Servt.,

T. M. Randolph

